Citation Nr: 1211429	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to February 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO granted service connection for diabetes mellitus, type II, and assigned an initial 10 percent rating, effective October 19, 2005.  In January 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  In an April 2006 rating decision, the RO increased the Veteran's initial rating for diabetes mellitus to 20 percent, effective October 19, 2005.  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for diabetes mellitus, type II, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal for the Veteran's diabetes mellitus, type II, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A January 2008 letter informed the Veteran that his hearing was scheduled in March 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the October 19, 2005, effective date of the award of service connection, the Veteran's diabetes mellitus, type II, has been managed by restricted diet, exercise, and oral medication, but has not required the use of insulin or regulation of activities, or caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization; there also is no medical evidence indicating that the Veteran has separately ratable complications of diabetes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the award of service connection and the Veteran's disagreement with the initial rating assigned, an April 2006 SOC set forth the pertinent rating criteria for evaluating diabetes mellitus.  A November 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the April 2006 SOC and the November 2010 letter, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of November 2005, January 2006, November 2010, and November 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a higher rating for diabetes mellitus is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The 20 percent disability rating for the Veteran's service-connected diabetes mellitus, type II, has been assigned under Diagnostic Code 7913 for diabetes mellitus.  Under that diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Considering the evidence of record in light of the above-noted legal criteria, the Board finds that a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted at any time since the effective date of the award of service connection.

The Veteran was afforded a VA examination in November 2005.  The examiner noted that the Veteran was diagnosed with adult onset diabetes mellitus one month prior to the examination.  The Veteran denied any history of hospitalization for his diabetes mellitus or ketoacidosis.  He also denied any hypoglycemic reactions.  The Veteran reported that he was on a restricted diet.  The Veteran was unable to provide the examiner with information regarding any physician imposed restriction of his activities.  The Veteran was prescribed metformin 500 mg per day.  The impression was adult onset diabetes mellitus.

During a January 2006 VA examination for prostate cancer, the examiner noted that the Veteran had been diagnosed with diabetes mellitus that was currently treated with metformin.

The Veteran underwent VA genitourinary examination in November 2010.  The examiner noted that the Veteran has had diabetes since 2005 and that his diabetes was treated with metformin.  

The Veteran was afforded a VA diabetes examination in November 2011.  The examiner noted that the Veteran had a diagnosis of diabetes mellitus, type II, since 2005.  The Veteran's treatment consisted of prescribed oral hypoglycemic agent (metformin).  The Veteran's diabetes treatment did not include any regulation of activities, the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reaction, and the Veteran did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization in the last 12 months.  There was no loss of strength or weight attributable to diabetes.  The Veteran had diabetic peripheral neuropathy of the bilateral lower extremities.  No other diabetes complications were noted.  The examiner stated that the Veteran's diabetes did not impact his ability to work. 

VA treatment records reflect ongoing treatment for control and management of the Veteran's diabetes mellitus, type II.  The Veteran was prescribed metformin to control his blood sugar.  The Veteran also received counseling from a dietitian regarding diabetic diet options.  In addition, the Veteran was advised on the importance of regular exercise.

Collectively, the aforementioned medical evidence indicates that, since the October 19, 2005 effective date of the award of service connection,  the Veteran's diabetes mellitus, type II, has required oral hypoglycemic agent (metformin), and a restricted diet.  However, as noted, a 40 percent rating for diabetes mellitus requires insulin, restricted diet, and regulation of activities.  

In this case, the pertinent medical evidence, as discussed above, simply does not support a finding the Veteran's diabetes requires the use of insulin and regulation of activities, as that term is defined in Diagnostic Code 7913.  Quite the opposite, the Veteran's VA treatment records indicate that physical activity, including regular exercise, is recommended by his treating physicians.  Additionally, the VA treatment records and VA examination reports reflect that the Veteran is prescribed metformin (but not insulin) for his diabetes.  The Board further notes that neither the Veteran, nor his representative have actually asserted that the Veteran's service-connected diabetes mellitus requires insulin or results in a restriction of the Veteran's activities.  

As such, the criteria for the next, higher 40 percent rating are not met. It follows that the criteria for any higher rating (60 or 100 percent), likewise, are not met. Indeed, the November 2005 and November 2011 VA examination reports reflect findings indicating that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or diabetic care provider visits twice per month. 

The Board also points out that Note (1) to DC 7913, which requires consideration of complications of diabetes, provides no basis for higher rating.  In this regard, the Board notes that service connection for peripheral neuropathy of both lower extremities has already been awarded, but these disabilities have been medically deemed to be associated with prostate cancer.  Moreover, the appellant has not challenged such determination, or sought a higher rating for either disability; hence, these matters are not currently before the Board.  Moreover, although, as noted in the prior remand, the Veteran has complained of experiencing diabetic retinopathy associated with his diabetes, no other complication of diabetes-such as nephropathy, skin disease, peripheral edema, or diabetic retinopathy-has been found on examination, and the Veteran has neither identified nor presented any medical evidence to support a finding that he has any diagnosed disability that is a 
complication of his diabetes mellitus.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's diabetes mellitus, type II, pursuant to Fenderson (cited above), and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


